DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This office action is responsive to the amendment filed on 10/27/20. As per requested, claims 1-3, 5-12, and 14-15 have been amended.  Claims 1-15 are pending.
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, llF.3d 1046, 29 USPQ2d 2010 (Fed.Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321© may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10093020 (refers as ‘020). Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claim 1 in 16/129382 would have been anticipated by the invention defined in claims 1 and 6 of (‘020). Claims 1 and 6 of (‘020) obviously have all the limitations of claim 1 of current application.
Claims 2-3, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10093020 (refers as ‘020). Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 2-3 in 16/129382 would have been anticipated by the invention defined in claims 1-3 of (‘020). Claims 1-3 of (‘020) obviously have all the limitations of claims 2-3 of current application.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10093020 (refers as ‘020). Although the claims at issue are not identical, they are not patentably distinct from subject matters of the invention defined in claim 4 in 16/129382 would have been anticipated by the invention defined in claim 2 of (‘020). Claim 2 of (‘020) obviously have all the limitations of claim 4 of current application.
Claims 5-15, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-13 of U.S. Patent No. 10093020 (refers as ‘020). Although the claims at issue are not identical, they are not patentably distinct from each other because subject matters of the invention defined in claims 5-15 in 16/129382 would have been anticipated by the invention defined in claims 3-13 of (‘020). Claims 3-13 of (‘020) obviously have all the limitations of claims 5-15 of current application.
Remarks
4. 	Applicant’s argument filed on 10/27/20 has been fully considered.
	Applicant have not filed a Terminal Disclaimer yet. The rejection on the ground of nonstatutory double patenting is maintained.
Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy as set forth in 
37 CFR 1.136 (a).
A shorten statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DALENA TRAN/          Primary Examiner, Art Unit 3664